El Juez Peesidente Sb. HeRNÁndez,
emitió la opinión del tribunal.
Por escritura pública otorgada en el pueblo de Fajardo a 17 de junio del año de 1911, don Julio Veve Román y su esposa Doña Juana Fernández Q-arcía, dieron en arrenda-miento la finca rústica de su propiedad, radicada en el tér-mino Municipal de Rió Grande, a James H. Post, James Bliss Coombs y Lorenzo D. Armstrong, como trustees de “Tbe Fajardo Sugar Growers’ Association,” representados por Jorge Bird Arias, verificándose el contrato por el término de diez años a comenzar desde el 15 de mayo del citado año para terminar en igual día y mes del año de 1921.
El poder que al formalizarse el mencionado contrato de arrendamiento ejercitó Don Jorge Bird Arias, le bábía sido conferido por James H. Post, James Bliss Coombs y Lorenzo D. Armstrong como trustees de “The Fajardo Sugar Growers’ Association,” mediante documento otorgado en la ciudad de New York a 22 de abril de 1911, suscrito ante el Notario John S. Keith, y debidamente autenticado ante William F. Schneider, Clerk del Condado de New York, en cuyo documento se facultaba a Bird Arias para dar y tomar en arrendamiento propiedades a nombre de dichos síndicos y para beneficio de “The Fajardo Sugar Growers’ Association,” y para inscribir los títulos en el registro correspondiente.
Presentada en el Registro de la Propiedad de San Juan, Sección Ia., la escritura de arrendamiento con el documento de mandato de que se deja hecho mérito, el registrador denegó su inscripción por medio de nota que copiada a la letra dice así:
“Denegada la inscripción del precedente documento, por los de-fectos siguientes: 1°. No citarse en el poder conferido a Don Jorge Bird y Arias el acta o escritura de constitución de la corporación o compañía poderdante' y su domicilio, por cuya omisión no puede venirse en conocimiento que ésta sea la misma a cuyo- favor o a cuya representación se hace el arrendamiento. 2o. Porque confieren •el expresado poder los mandantes, en representación de ‘The Fajardo *192Sugar Growers’ Association,’ ‘asociación no incorporada,’ y en la escritura de arrendamiento aparece representada otra, que bajo el mismo nombre, se dice que es una ‘Sociedad comercial privada,’ y 3o. Porque el poder lo confieren los expresados Señores James H. Post, James Bliss Coombs y Lorenzo D. Armstrong como trustees de dicha asociación no incorporada, y el arrendamiento se hace a dichos señores como tales trustees, y no a la corporación o compañía a cuyo nombre debe inscribirse el derecho transferido con arreglo a las leyes de Puerto Rico; y tomada en su lugar anotación preventiva por término de cuatro meses al folio cuarenta y nueve vuelto del tomo octavo de Río Grande, finca número setecientos treinta y siete, anotación letra A, en la que se consignaron los defectos, que se cali-fican provisionalmente de subsanables, pero que pudieran resultar insubsanables, de- no comprobar los Señores James H. Post, James Bliss Coombs y Lorenzo D. Armstrong, el carácter, representación y facultades con que otorgan el apoderamiento de Don Jorge Bird y Arias, y de no acreditarse la existencia legal de dicha corporación o compañía,' que es originaria de New York y sus facultades, con sus cláusulas de incorporación, registradas en la Secretaría de Puerto Rico, o con la escritura social, inscrita en el registro mercantil del distrito.. San Juan, Puerto Rico, diez y ocho de junio de mil nove-cientos doce. El Registrador, José S. Belaval.”
Presentada nuevamente en el registro la escritura de arrendamiento con el poder citado y acta de constitución de la sociedad “Fajardo Sugar Growers’ Association” otorgada en la ciudad de New York a 30 de agosto de 1909 y registrada en la Secretaria de Puerto Pico, el registrador volvió a dene-gar la inscripción en los términos siguientes:
“No admitida la subsanáción de defectos'solicitada,'por no ser bastante el documentó áeompañádo' a! efécto, por cuanto la cláusula 27a. de las de incorporación de ‘The Fajardo' Sugar Growers’ Association’ ratifica el concepto de que carecen de facultades los trustees para representar a dicha corporación, y para inscribir a nombre de los mismos, el arrendamiento constituido, por el anterior documento. San Juan, agosto' 9 de 1912. '' El Registrador, José S. Belávál.”
Esa nota y su concordante de 18 de junio de 1912, están sometidas a nuestra consideración a virtud de recurso guber-*193nativo interpuesto por los síndicos o trustees de la “ Fajardo Sugar Growers’ Association.”
Examinando conjuntamente las escrituras de arrenda-miento y de mandato y la de constitución de “The Fajardo Sugar Growers’ Association,” resulta que la sociedad a que se refiere la escritura de 30 de agosto de 1909, es la misma a cuyo beneficio los síndicos de ella representados por Don Jorge Bird Arias celebraron contrato de arrendamiento de terrenos con los esposos Don Julio Yeve Bomán y Doña Juana Fernández García, pues aunque en la 'escritura de poder, la sociedad se llama no incorporada y en la de arrendamiento comercial privada, la denominación o razón social “The Fa-jardo Sugar Growers’ Association” es idéntica en ambos do-cumentos y los síndicos arrendatarios bajo la representación de Don Jorge Bird Arias son los mismos tres síndicos nombrados en la cláusula 6a. de la escritura social. Se trata, pues, do una misma entidad o persona jurídica.
Pero los síndicos arrendatarios no tienen poder para cele-brar el contrato de arrendamiento de que se trata en concepto de Síndicos de “The Fajardo Sugar Growers’ Association,” pues sus facultades están marcadas en la cláusula 5a. de constitución de la sociedad y en esa cláusula sólo se les auto-riza para hipotecar, y eso con consentimiento de dos de los tres miembros del board de directores. No se les da poder para contratar en general, y por tanto, no lo tienen para cele-brar contrato de arrendamiento. La interpretación del man-dato ha de ser siempre restrictiva para evitar que se convierta en daño del mandante lo que éste autorizó para su utilidad y beneficio. Fano v. Registrador de la Propiedad de San Juan, 15 D. P. R., 334; López Landrón v. El Registrador de la Propiedad de San Juan, 15 D. P. R., 722.
Y si los síndicos de “The Fajardo Sugar Growers’ Association” no tienen poder para arrendar, tampoco puede te-nerlo su apoderado Jorge Bird Arias por. la razón de que Nemo dot quod non hábet. El mandato es tina extensión de la *194personalidad del mandante y no cabe extender nna persona-lidad qne no existe.
/ 1 Poco importa qne el board de Directores de “The Fajardo Sugar Growers’ Association” esté constituido por las mismas personas nombradas síndicos de aqnella corporación, pues éstos celebraron el contrato de arrendamiento en concepto de síndicos, y no- en el de directores, importando poco a la resolu-ción del presente caso lo qne pudieran hacer como directores.
. La cláusula vigésima séptima de la incorporación de ‘ ‘ The Fajardo Sugar Growers’ Association” no es atinente al caso, y tampoco es aplicable la número 37 a que acaso baya querido referirse el registrador.
■ Por las razones expuestas, debe confirmarse la nota recu-rrida de 9 de agosto del año próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.